             Case 1:20-cv-01006-SAB Document 15 Filed 02/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JOSE EDWARD MADRID,                           Case No. 1:20-cv-01006-SAB

12                  Plaintiff,                     ORDER ADVISING PARTIES OF LIFTING
                                                   OF STAY OF ACTION
13          v.

14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                    Defendant.
16

17

18         On July 21, 2020, Jose Edward Madrid (“Plaintiff”) filed this action seeking judicial

19 review of a final decision of the Commissioner of Social Security (“Commissioner”) denying his
20 application for disability benefits pursuant to the Social Security Act. (ECF No. 1.) On April

21 14, 2020, General Order Number 615 issued staying all Social Security actions filed after

22 February 1, 2020 until the Commissioner may begin normal operations at the Office of Appellate

23 Hearings Operations and may resume preparation of a certified copy of the administrative record.

24 E.D. Cal. G.O. No. 615. Following service of the complaint on the Commissioner, on August

25 31, 2020, the Court issued an order notifying the parties that pursuant to General Order Number

26 615, this action was stayed, and that the stay would be automatically lifted when the
27 Commissioner files the certified copy of the administrative record. (ECF No. 10.) On February

28 10, 2021, the Commissioner filed a certified copy of the administrative record. (ECF No. 14.)


                                                   1
              Case 1:20-cv-01006-SAB Document 15 Filed 02/11/21 Page 2 of 2


 1          Accordingly, the parties are HEREBY NOTIFIED that the stay of this matter has been

 2 lifted with the filing of the Administrative Record. Further, IT IS HEREBY ORDERED that the

 3 parties shall proceed according to the scheduling guidelines contained within the scheduling

 4 order issued on July 22, 2020. (ECF No. 6.)

 5
     IT IS SO ORDERED.
 6

 7 Dated:     February 11, 2021
                                                     UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 2
